  Case: 4:20-cv-01833-RLW Doc. #: 3 Filed: 04/19/21 Page: 1 of 3 PageID #: 17



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                      )
                                                 )
               Plaintiff,                        )
                                                 )
       V.                                        )           No. 4:20-cv-01833-RLW
                                                 )
ERDCC,                                           )
                                                 )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on its own motion. On February 25, 2021, the Court

directed plaintiff to file an amended complaint, and to either file a motion for leave to proceed in

forma pauperis, or pay the filing fee. (Docket No. 2). Plaintiff was given thirty days in which to

respond. He has failed to comply. Therefore, for the reasons discussed below, this action will be

dismissed without prejudice. See Fed. R. Civ. P. 41(b).

                                           Background

       Plaintiff is a self-represented litigant who is currently incarcerated at the Missouri Eastern

Correctional Center in Pacific, Missouri. Since September 9, 2020, he has filed over 130 cases in

the United States District Court for the Eastern District of Missouri.

       On December 17, 2020, plaintiff filed the instant action pursuant to 42 U.S.C. § 1983.

(Docket No. 1). The complaint consisted of a single handwritten page, which did not identify any

defendants, or present any factual allegations. The caption referenced "29 Defendants" on a "Front

Sheet." Likewise, in his "Statement of Claim," plaintiff wrote "See Front Sheet." However, there

were no other pages attached to the complaint.
  Case: 4:20-cv-01833-RLW Doc. #: 3 Filed: 04/19/21 Page: 2 of 3 PageID #: 18



       On February 25, 2021, the Court directed plaintiff to file an amended complaint on a Court

form, which was provided to him. (Docket No. 2). He was also ordered to either file a motion for

leave to proceed in forma pauperis, or pay the filing fee. Plaintiff was given thirty days in which

to respond. He was advised that the failure to comply would result in the dismissal of this action

without prejudice and without further notice.

                                             Discussion

       As noted above, on February 25, 2021, the Court ordered plaintiff to file an amended

complaint within thirty days. He was also directed to either file a motion for leave to proceed in

forma pauperis, or pay the filing fee. Plaintiff was advised that failure to comply with the Court's

order would result in the dismissal of this action without prejudice and without further notice. His

response was due on or before March 29, 2021.

       The deadline for plaintiff to file his amended complaint, and to either file a motion for

leave to proceed in forma pauperis, or pay the filing fee, has expired. In fact, the Court has given

plaintiff more than thirty days in which to respond. Nonetheless, plaintiff has failed to file an

amended complaint, and has failed to either file a motion for leave to proceed in forma pauperis,

or pay the filing fee, as directed. He has also failed to file a motion with the Court seeking an

extension of time in which to comply.

       Under Rule 41 (b), an action may be dismissed for failure to comply with a court order. See

Fed. R. Civ. P. 41(b). See also Brown v. Frey, 806 F.2d 801, 803 (8 th Cir. 1986) (stating that district

court may dismiss a pro se litigant's action for failure to comply with a court order on its own

initiative). Because plaintiff has not complied with the Court's order of February 25, 2021, or filed

any type of motion seeking an extension of time in which to comply, the Court will dismiss this

action without prejudice.



                                                   2
  Case: 4:20-cv-01833-RLW Doc. #: 3 Filed: 04/19/21 Page: 3 of 3 PageID #: 19



       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice for failure

to comply with the Court's order of February 25, 2021. See Fed. R. Civ. P. 41(b). A separate order

of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.                              ,.

       Dated   this$[        ~                      , 2021.




                                                UNITED STATES DISTRICT JUDGE




                                                3
